        Case 2:15-cr-00346-GMN-NJK Document 128 Filed 07/30/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHERINE A. TANAKA
 3   Assistant Federal Public Defender
     California State Bar No. 314082
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Katherine_Tanaka@fd.org

 7   Attorney for Antoine Mouton

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                               Case No. 2:15-cr-00346-GMN-NJK

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   ANTOINE MOUTON,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Peter S. Levitt, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Katherine A. Tanaka, Assistant Federal Public Defender, counsel for Antoine Mouton, that the
21   Revocation Hearing currently scheduled on August 3, 2021, be vacated and continued to a date
22   and time convenient to the Court, but no sooner than fourteen (14) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Counsel for the defendant needs additional time to conduct investigation and
25   prepare for Mr. Mouton’s revocation hearing and sentencing. The additional time will also
26   permit counsel to discuss resolution of the matter.
      Case 2:15-cr-00346-GMN-NJK Document 128 Filed 07/30/21 Page 2 of 3




 1         2.     The defendant is in custody and agrees with the need for the continuance.
 2         3.     The parties agree to the continuance.
 3         This is the first request for a continuance of the revocation hearing.
 4         DATED this 29th day of July 2021.
 5
 6   RENE L. VALLADARES                              CHRISTOPHER CHIOU
     Federal Public Defender                         Acting United States Attorney
 7
 8
     By /s/ Katherine A. Tanaka                      By /s/ Peter S. Levitt___________
 9   KATHERINE A. TANAKA                             PETER S. LEVITT
     Assistant Federal Public Defender               Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
       Case 2:15-cr-00346-GMN-NJK Document 128 Filed 07/30/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:15-cr-00346-GMN-NJK
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     ANTOINE MOUTON,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for August 3, 2021 at 11:00 a.m., be vacated and continued to August 24, 2021, at the hour

12   of 11:00 a.m. in Courtroom 7D before Judge Gloria M. Navarro.

13          DATED this ___
                       30 day of _______
                                  July 2021.

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
